—Appeal by the defendant from a judgment of the County Court, Nassau County (Cotter, J.), rendered May 27, 1999, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
There is no merit to the defendant’s contention that the evidence was legally insufficient to sustain the verdict because “the only basis for concluding that [he] was the perpetrator of this burglary * * * was the two fingerprints found on the VCR which was discarded by the burglar while being chased by Mr. Schwanneman.” Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Murray, 168 AD2d 572, 573; see, also, People v Jones, 245 AD2d 465; People v Sital, 220 AD2d 784, 785; People v Minore, 110 AD2d 661; People v Sparacino, 150 AD2d 814; People v Vasquez, 131 AD2d 523; People v Talley, 110 AD2d 792, 793; People v Pena, 99 AD2d 846, 846-847; People v Bullard, 59 AD2d 786, 786-787). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80, 85).
*234The defendant’s remaining contentions are without merit. Bracken, P. J., McGinity, Luciano and Feuerstein, JJ., concur.